PER CURIAM.
Appellant seeks review of the trial court’s order denying her Motion to Correct Illegal Sentence made pursuant to rule 3.800(a) 1 Florida Rules of Criminal Procedure. We affirm. See Judge v. State, 596 So.2d 73, 77 (Fla. 2d DCA 1991)(en banc), holding that scoresheet errors not apparent from the face of the scoresheet are not correctable on a motion pursuant to rule 3.800(a). See also Lomont v. State, 506 So.2d 1141 (Fla. 2d DCA 1987), holding that sentencing score-sheet computation error based upon disputed prior offenses should have been raised at sentencing or on direct appeal and not raised in a motion for postconviction relief.
AFFIRMED.
WARNER, C.J., DELL and STEVENSON, JJ., concur.

. Appellant’s motion, having been filed after the thirty day filing deadline, is treated as a motion made pursuant to rule 3.800(a).